Citation Nr: 1233912	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service-connected diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 40 percent for the service-connected peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 40 percent for the service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity.




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In pertinent part of the August 2007 rating decision, the RO granted the Veteran service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity with separate initial ratings of 20 percent effective June 30, 2004, service connection for peripheral neuropathy of the right upper extremity and of the left upper extremity with separate initial ratings of 10 percent effective July 18, 2006, and continued the Veteran's 20 percent disability rating for his service-connected diabetes mellitus. 

By way of an April 2012 rating decision, the RO granted the Veteran an increased rating of 40 percent for the service-connected diabetes mellitus, an increased rating of 40 percent for peripheral neuropathy of the right lower extremity, and an increased rating of 40 percent for peripheral neuropathy of the left lower extremity, all effective June 30, 2004.  Inasmuch as higher ratings are available and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010 and July 2010 statements, the Veteran stated that he wanted to file claims for entitlement to service connection for peripheral artery disease and restless leg syndrome and for entitlement to an auto allowance.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that, in July 2010, Disabled Veterans of America (DAV) withdrew power of attorney and the Veteran is no longer represented. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is managed by insulin, regulation of activities, and restricted diet; but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider.

2.  The Veteran's bilateral lower extremity peripheral neuropathy is manifested by normal strength, tone and muscle bulk except for slight atrophy of the gastroc muscles; decreased but present reflexes which are occasionally absent; a normal gait with tandem walk difficulty; functional impairment with prolonged walking and sitting; moderately severe sensory disturbance with position loss of toes; and no trophic changes other than slight atrophy of the gastroc muscles; the overall impairment in motor function, trophic changes and sensory disturbances does not meet, or more closely approximate, the criteria for severe incomplete paralysis, with marked muscular atrophy, for any time during the appeal period.

3.  The Veteran's peripheral neuropathy of the upper extremities results in pain, slight decrease in triceps reflex, and slight atrophy of the thenar muscles but otherwise normal muscle strength and tone, no trophic changes other than slight atrophy of the thenar muscles, and mildly decreased pinprick sensation and light touch sensation of both hands; the overall impairment in motor function, trophic changes and sensory disturbances does not meet, or more closely approximate, the criteria for "moderate incomplete paralysis" for any time during the appeal period.
CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2011).

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO has determined that the Veteran filed his claim for an increased rating for service-connected diabetes mellitus in June 2004.  A pre-adjudicatory RO letter dated March 2007 fully satisfied the generic timing and content VCAA requirements for an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate a worsening of his condition and disablement caused by his condition, the relative duties upon himself and VA in developing his claim, how VA determines disability ratings, and how VA determines the effective date of award. 

With respect to the service-connected peripheral neuropathy of the upper and lower extremities, the Veteran has appealed the initial ratings following an award of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify on the initial rating claims has been satisfied. 

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  There are no outstanding requests to obtain any relevant private treatment records for which the Veteran has identified and authorized VA to obtain on his behalf.

The record reflects that the Veteran filed disability claims with the Social Security Administration (SSA) in 1996 and 1999.  These claims appear to be based upon the impairment related to coronary artery disease.  See generally Veteran's statement received March 1999.  There is no showing that such records would be relevant to the current claims at hand involving the state of current disability of diabetes mellitus and peripheral neuropathy since 2003-04, which is more than 4 years after the SSA filings.  Overall, the Board finds that there is no showing that any records existing with the SSA would be relevant to the issues being decided on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  See generally Francisco v. Brown, 7 Vet. App. 55 (1994) (rating claims concern the present level of disability). 

The Veteran was afforded VA examinations in March 2007 and July 2010.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that, in response to a May 2012 letter from the Board informing the Veteran that his claims were now at the Board, the Veteran responded that he was not aware that he had claims on appeal and that his conditions were worse.  He did not further describe the aspects of disability which have worsened.

As reflected by a January 2007 letter from the Veteran's treating VA neurologist, the Veteran's service-connected peripheral neuropathy is expected to progressively worsen over time.  In this case, the record includes a comprehensive VA examination in July 2010 and there is no lay or medical evidence of record since that time which suggests an increased severity of symptoms involving his diabetes mellitus or peripheral neuropathy disability to the extent that a higher or additional schedular rating may be possible.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims that have not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco, 7 Vet. App. at 58.  However, separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

By way of history, a July 2003 RO rating decision granted the Veteran service connection for diabetes mellitus and assigned an initial rating of 20 percent effective July 15, 2001, which was one year prior to the date of claim of July 15, 2002.  In October 2004 the Veteran submitted a statement that the RO interpreted as a claim for an increased rating; however, in October 2004 the Veteran stated that his previous statement was not a new claim.  

In February 2007, the Veteran filed a claim for an increased rating for his service-connected diabetes mellitus.  In August 2007, the RO then continued the Veteran's 20 percent disability rating for his diabetes mellitus and granted the Veteran service connection for peripheral neuropathy of the bilateral upper extremities with separate initial ratings of 20 percent effective June 30, 2004, the date of an outpatient treatment note that first showed a disability, and also granted the Veteran service connection for peripheral neuropathy of the bilateral lower extremities with separate 10 percent disability ratings effective July 18, 2006, the date of an outpatient treatment note that first showed a disability.  

During the pendency of the appeal, an April 2012 RO rating decision granted the Veteran an increased rating of 40 percent for the service-connected diabetes mellitus, effective June 30, 2004, and higher separate initial evaluations of 40 percent for peripheral neuropathy of the right lower extremity and left lower extremity, effective June 30, 2004. 

In pertinent part, a VA Compensation and Pension (C&P) examination in December 2002 diagnosed the Veteran with poorly controlled diabetes mellitus.  He also had secondary complications involving hyperlipidemia and microalbuminuria.

The Veteran's VA treatment records document that, in June 2004, the Veteran reported intermittent throbbing pain and tingling in the right foot for the past two days; he had similar problems in the left foot but to a lesser extent.  He had discomfort in both legs with the right greater than left.  He denied coldness but reported some numbness symptoms in the past when his blood sugar was elevated.  In February 2006, he was diagnosed with restless leg syndrome.  In March 2006, he reported some pain in his legs.  In July 2006 it was noted that the Veteran began to have pain and discomfort in his hands. 

In October 2006, the Veteran's VA Adult Nurse Practitioner stated that the Veteran had multiple medical problems including diabetic neuropathy that caused chronic pain and difficulty performing basic daily activities.  A November 2006 VA physician letter summarized the Veteran's findings as follows:

[The Veteran] has been under the care of a neurologist for a condition called diabetic polyneuropathy.  This is a very painful condition.  [The Veteran] has been taking medications to assist with the pain from this disabling condition.  These medications have known side affect of causing drowsiness.  His condition is a chronic disability.

It would be beneficial for [the Veteran] to have some accommodations to work from a remote site made while taking classes, because his condition may cause him to miss classes due to pain or drowsiness from time to time.

In November 2006, the Veteran reported that he felt a little worse because of his neuropathy symptoms that now sometimes occurred when he was sitting.  He stated that if he laid down right after he took his medication his lower extremities felt as they were paralyzed but without the medication he would be in pain and felt numb.  Additionally, his medication made him sleepy and that he felt like he drank a 100 cups of coffee.  He also reported that he lost balance in the shower when he had his eyes closed.  

A January 2007 letter from the Veteran's VA neurologist summarized the Veteran's findings, in pertinent part, as follows:

[The Veteran] has been followed in the Neurology Clinic at East Orange by me since March 2006 for his peripheral neuropathy related to service-connected type II diabetes.  He suffers from significant pain and numbness related to this that affects his ability to participate in certain activities [prolonged sitting or walking].  Medications that have given benefits are causing sedation that may affect his concentration at times.  These are currently gabapentin (Neurontin), nortriptyline (Pamelor) and tramadol (Ultram).

The peripheral neuropathy is likely to progress over time and may cause additional disability beyond that which he currently suffers from this.  There is no "cure" for his problem...

A January 2007 VA treatment note also indicated that the Veteran had been followed in neurology since March 2006; at that appointment he had preventive counseling done on a low salt and low fat diet and was counseled to do regular exercise for weight loss.  

At a March 2007 VA diabetes mellitus examination, the Veteran denied any hospitalizations, inpatient treatment, or outpatient treatment for diabetic ketoacidosis or hypoglycemia; he reported developing hypoglycemic episodes if he did not eat and that he only had one or two since he was diagnosed with diabetes mellitus.  He reported following up with his primary care physician every three months.  He did not have to restrict his activities to avoid hypoglycemia.  It was noted that the Veteran did not have any fungal infection of the feet or toenails, skin changes, bowel or bladder impairment, diabetic retinopathy, or problems developing an erection and ejaculate.  He reported numbness in the feet and took Gabapentin for his peripheral neuropathy.  It was noted that the Veteran's diabetes mellitus was not well-controlled.  

The Veteran was afforded a VA peripheral nerve examination in March 2007.  At this time, the Veteran reported tingling, numbness, and paresthesia on both the upper and lower extremities, mostly of the hands, legs, and feet.  On examination the Veteran had normal tone and bulk.  Strength was 5/5 in all extremities.  Deep tendon reflexes were 2+ and symmetrical in the upper extremities, biceps and brachioradialis.  The triceps were 1+ and symmetrical.  The lower extremities demonstrated 2+ knee jerks, and 1+ ankle jerks which were symmetrical.  Plantars were flexor.  It was noted that he had decreased pinprick sensation both distally and symmetrically in both hands and both legs and feet.  There were also areas of both feet that had hyperesthesia and hyperalgesia.  Timed vibration sensation was diminished on both big toes; Romberg's test was negative.  

There are two VA treatment records from December 2007.  These records include an assessment that the Veteran had moderately severe peripheral vibration loss with some position loss in his toes, right greater than left.  The Veteran reported worsening pain and numbness of the bilateral, distal upper and lower extremities; he was concerned if it whether it was due to poor circulation.  It had been occurring for one year and the sensation was one of burning, tingling, and sharp; it occasionally occurred when he was reclining and it remised when he was standing.  The pain focus was on the balls of his feet and he had tightness in his calves when he exercised.  It was noted that the Veteran was somewhat compliant with his medications.  He did not have any loss of vision or blurriness nor did he have any weakness, pain, numbness, or tingling.  He was dizzy only when he was in the shower and only had stinging with urination because of his medication.  He had decreased sensation to light touch with the bilateral lower extremities and right upper extremity, decreased position sensation of the right lower extremity, and decreased vibration sensation of the bilateral lower extremities and upper extremities. 

Otherwise, the Veteran had 5/5 strength bilaterally with grip as well as flexion and extension of the wrists, elbows, shoulders, knees and feet.  He had 0+ reflexes of the patellas and left Achilles, and 1+ reflexes of the right Achilles.  Another examiner described present and symmetrical reflexes which were less active in the legs, and absent Babinski's.  He had a normal gait with difficulty with tandem gait.   

In January 2008, the Veteran was diagnosed with moderately severe peripheral neuropathy with position loss in the toes.  It was also noted that the Veteran was last seen in December 2007 and that he had normal strength, bulk, and tone.  In November 2009, he first reported occasional numbness and tingling and then he reported moderately severe peripheral neuropathy in his feet.  In March 2009, it was noted that the Veteran had severe diabetes mellitus that was poorly controlled.  He was on oral Glyburide, Metformin, and insulin.  He was also on a restricted ADA diet; it was noted that because the Veteran's diabetes was so brittle it was necessary to restrict activities since any strenuous activities altered his glucose level.  Moreover, the Veteran could not do prolonged activities because of his peripheral neuropathy and his coronary artery disease.  Motor examination demonstrated normal strength, bulk and tone.  Gait was normal but tandem gait was difficult.  Romberg was negative.  Reflexes were present and symmetric though less active in his legs.  Babinski's were absent.  

A VA neurology consultation note in February 2010 showed that the Veteran had 5/5 strength and tone in all muscle groups of the upper and lower extremities.  There was no atrophy or fasciculation noted.  Reflexes of the upper extremities were 2+ in the biceps, brachioradialis and triceps.  Reflexes of the lower extremities were 1+ patellar and absent for the ankle.  There were no incoordination abnormalities.  The Veteran was observed to ambulate normally.

At a July 2010 VA diabetes mellitus examination, it was noted that the Veteran was on Metformin, Glyburide, and insulin in the morning and at night.  There was no history of diabetic ketoacidosis or hypoglycemia; nor was there a history of hospitalizations.  The Veteran reported seeing his provider three to four times a year.  It was also noted that his blood sugar was not well controlled.  He reported numbness and tingling in both the upper and lower extremities; it slowed him down and he could not do any prolonged standing or walking and he also reported tiredness, fatigue, and an inability to work.  It was also stated that the Veteran's activities of daily living were not affected but he was unable to do any strenuous activities; however, it was noted that it was in part due to his neuropathy but it was also partly due to cardiac problems. 

The Veteran was afforded a July 2010 VA peripheral nerves examination and he reported tingling, numbness, and parethesia of both the upper and lower extremities with more in the legs and feet than in his hands.  He reported that the numbness in his legs was almost constant and that he had leg cramps at times.  His neuropathy was experienced as a burning sensation and painful.  Walking for a distance and standing up aggravated his symptoms.  He also reported dyesthesia in both feet.  It was noted that he was on insulin and Gabapentin three times a day.  On examination the Veteran's strength, tone and bulk were normal except for a slight atrophy of the thenar muscles of both hands and the gastroc muscles of both legs.  Deep tendon reflexes were 2+ symmetrical in the upper extremities in the biceps and brachioradialis, and 1+ in the triceps.  Knee jerks were 2+, ankle jerks were 1+ and plantars were flexor.  Gait was normal.  The Veteran had mildly decreased pinprick sensation and light touch sensation of both hands distally and symmetrically.  He also had moderately decreased pinprick and light touch sensation noted both distally and symmetrically in both lower extremities in the legs and feet bilaterally.  Timed vibration was diminished in the big toes and there were some areas of hyperesthesia in both feet.  It was noted that the Veteran's painful neuropathy symptoms have been progressive.  He was diagnosed with mild distal peripheral neuropathy of the hands and moderately severe peripheral neuropathy of the lower extremities bilaterally, which has been chronic and gradually worse.  

Diabetes Mellitus

As noted above, the August 2007 RO rating decision continued the Veteran's 20 percent disability rating for his service-connected diabetes mellitus and, during the pendency of the appeal, the April 2012 rating decision granted the Veteran an increased rating of 40 percent effective June 30, 2004.  Thus, the Veteran is currently rated 40 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In order for the Veteran to warrant an increased rating in excess of 40 percent his diabetes mellitus must be manifested by management of the disease requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  It was noted in March 2009 and July 2010 that the Veteran was on insulin, in January 2007 and March 2009 that he was on a restricted diet, and in March 2009 that his activities were regulated.  However, the Board finds that the Veteran does not warrant an increased rating since the Veteran reported in March 2007 and July 2010 that he had no history of hospitalizations thus, there is no evidence that he had any episodes of ketoacidosis or hypoglycemic reactions that required one of two hospitalizations per year.  In addition, it was noted in March 2008 that he went to his diabetic care provider every three months and in July 2010 he stated that he went three to four times a year, thus there is no evidence that he went twice per month as required by the rating criteria.  

The Veteran does appear to manifest some complications which do not warrant a compensable rating, such as hyperlipidemia, microalbuminuria, and concentration deficits due to the side effects of medicine.  However, these particular factors cannot form the basis for a higher rating under Diagnostic Code 7913 in the absence of either episodes of ketoacidosis or hypoglycemic reactions requiring one OR two hospitalizations per year or twice per month visits to a diabetic care provider.

In sum, the Board finds that the preponderance of the evidence is against an increased rating in excess of 40 percent for the service-connected diabetes mellitus for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that, while the Veteran's diabetes mellitus requires treatment by insulin, regulation of activities, and restricted diet, it has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider.  Notably, the Veteran has not alleged having episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or requiring twice per month visits to a diabetic care provider.  Thus, while the Veteran's testimony regarding symptomatology is credible and consistent with the evidentiary record, he has not testified to meeting the factors to the next higher rating.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.

Peripheral Neuropathy of the Bilateral Lower Extremities 

As noted above, the August 2007 rating decision granted the Veteran service connection and separate initial 20 percent disability ratings for peripheral neuropathy of the right lower extremity and of the left lower extremity, both effective June 30, 2004.  Then, during the pendency of the appeal, the April 2012 rating decision granted the Veteran higher separate initial ratings of 40 percent for peripheral neuropathy for the bilateral lower extremities, both effective June 30, 2004.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

The Veteran's disability ratings were granted under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Applying the criteria to the facts of the case, the Board finds that the criteria for an initial rating greater than 40 percent for the right or left lower extremity peripheral neuropathy have not been met for any time during the appeal period.  In this respect, the credible evidence demonstrates bilateral lower extremity peripheral neuropathy manifested by normal strength, tone and muscle bulk except for slight atrophy of the gastroc muscles; decreased but present reflexes which are occasionally absent; a normal gait with tandem walk difficulty; functional impairment with prolonged walking and sitting; moderately severe sensory disturbance with position loss of toes; and no trophic changes other than slight atrophy of the gastroc muscles; the overall impairment in motor function, trophic changes and sensory disturbances does not meet, or more closely approximate, the criteria for severe incomplete paralysis, with marked muscular atrophy.

The Board notes that in July 2010 it was noted that the Veteran had problems sitting and with prolonged walking and in October 2006, November 2006, January 2007, and December 2007, the Veteran's peripheral neuropathy was described as painful.  However, the Veteran still does not meet the criteria for a higher rating.  It was specifically noted in December 2007, January 2008, and July 2010 that the Veteran's peripheral neuropathy of the bilateral lower extremities was moderately severe.  In addition, it was noted in March 2007, January 2008, March 2010, and July 2010 that the Veteran's tone and bulk was normal; in March 2010 no atrophy was noted but in July 2010 it was noted that the Veteran had slight atrophy in the gastroc muscles of both legs.  

These records reflect that the Veteran has manifested sensory disturbances which appear to be the most prominent aspect of his disability.  The most recent VA examination described moderately severe peripheral neuropathy of the lower extremities manifested by moderately decreased pinprick and light touch sensation in the legs and feet as well as diminished vibration sense with areas of hyperesthesia.  This has been shown to have progressively worsened since the inception of the appeal.

The lay and medical evidence also establishes that the Veteran's peripheral neuropathy of the lower extremities causes functional limitations such as preventing prolonged sitting and standing.  Yet, the Veteran's gait remains normal with difficulty experienced with tandem walking.  His muscle strength has been consistently rated as normal.  His reflexes have been described as "less active" in his legs but nonetheless present, except for occasional findings of absent findings in the Achilles and patellas.

In this case, there is no lay or medical description of the Veteran having "marked muscular atrophy" which is cited as an example supporting a 60 percent rating under Diagnostic Code 8520.  Nonetheless, as instructed in 38 C.F.R. § 4.120, the Board must rate this claim with consideration of the relative impairment in motor function, trophic changes, or sensory disturbance. 

In this case, the Veteran has been described as having moderately severe sensory disturbance.  There is no lay or medical evidence of trophic changes at any point in the appeal period other than the recent slight atrophy in the gastroc muscles.  The Veteran clearly has functional limitations on use, but nonetheless has normal muscle strength and maintains a normal gait.  In the opinion of the Board, the Veteran's overall impairment in motor function, trophic changes and sensory disturbances does not meet, or more closely approximate, the criteria for severe incomplete paralysis, with marked muscular atrophy.

In so finding, the Board acknowledges that the Veteran's description of severe pain and functional limitations to be competent and credible evidence in support of his claim.  However, when regarding the overall effect of his credible complaints, the Board places greater probative weight to the findings of VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a peripheral nerve disorder.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.

Peripheral Neuropathy of the Bilateral Upper Extremities

As noted above, the August 2007 rating decision granted the Veteran service connection for peripheral neuropathy of the right upper extremity and of the left lower extremity with initial 10 percent disability ratings, effective July 18, 2006.  

The Veteran is currently receiving his 10 percent disability ratings for his right upper extremity and for his left upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

In order for the Veteran to warrant a higher initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity and of the left lower extremity there needs to be evidence of moderate incomplete paralysis.

In this case, the record reflects that the Veteran has manifested sensory disturbances which appear to be the most prominent aspect of his disability.  The most recent VA examination described mildly decreased pinprick sensation and light touch sensation of both hands distally, and symmetrically.  The examinations of record have shown slightly decreased reflexes in the triceps, but normal reflexes of the biceps and brachioradialis.  The Veteran's motor strength and tone of the upper extremities has consistently been rated normal throughout the appeal period.  His muscle bulk was unremarkable until the July 2010 VA examiner described slight atrophy of the thenar muscles.  There is no incoordination of use of the upper extremities.

Again, the Board must rate this claim with consideration of the relative impairment in motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  The lay and medical evidence in this case establishes that the Veteran's peripheral neuropathy of the upper extremities results in pain, slight decrease in triceps reflex, and slight atrophy of the thenar muscles but otherwise normal muscle strength and tone, no trophic changes other than slight atrophy of the thenar muscles, and mildly decreased pinprick sensation and light touch sensation of both hands.  In the opinion of the Board, these findings do not meet, or more closely approximate, the criteria of "moderate incomplete paralysis" for any time during the appeal period.

In so finding, the Board acknowledges that the Veteran's description of severe pain and functional limitations to be competent and credible evidence in support of his claim.  However, when regarding the overall effect of his credible complaints, the Board places greater probative weight to the findings of VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a peripheral nerve disorder.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus with peripheral neuropathy of the upper and lower extremities have had on his activities of daily living.  In particular, the Veteran complains of fatigue, severe pain and inability to sit or stand for prolonged periods of time.  His treating VA physicians have reported that the combination of medicines used to treat service-connected disability occasionally interferes with his ability to concentrate.  The Veteran also has diabetic complications such as hyperlipidemia and microalbuminuria which are noncompensable.

In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  The fatigue symptoms are, in part, related to service-connected coronary artery disease which is rated as 100 percent disabling.  Additionally, the criteria of DC 7913 do consider progressive loss of strength for a higher level of disability.  Additionally, the criteria of DC 7913 allow for consideration of noncompensable complications, such as hyperlipidemia and microalbuminuria, to be considered as a factor for a 60 percent evaluation.

The applicable criteria do not specifically contemplate the concentration deficits related to the Veteran's taking of medications used to treat service-connected peripheral neuropathy.  A November 2006 letter from the Veteran's treating physician suggested that the Veteran required accommodations to work from a remote site when taking classes as his peripheral neuropathy "may cause him to miss classes due to pain or drowsiness from time to time."  

The Board observes that the percentage ratings in VA's Rating Schedule represent, as far as can be practicably be determined, the average impairment of earning capacity resulting from the particular disease or injury and their residuals in civil occupations.  38 C.F.R. § 4.1.  In general, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Here, we have opinion from a VA physician that the Veteran experiences side effects of medications used to treat service-connected peripheral neuropathy which "may cause him to miss classes due to pain or drowsiness from time to time."  Another VA physician described the sedation caused by service-connected disability as affecting the Veteran's concentration "at times."  In the opinion of the Board, the 40 percent schedular evaluation assigned for each lower extremity contemplates a loss of working time at least commensurate with "from time to time" or "at times."  

To the extent that the medication effects are not contemplated, the Board also finds that the occasional nature described by the examiners, along with the ability to make accommodations, does not describe "marked" interference with employability.

As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).



ORDER

An increased rating in excess of 40 percent for the service-connected diabetes mellitus is denied. 

An initial rating in excess of 40 percent for the service-connected peripheral neuropathy of the right lower extremity is denied. 

An initial rating in excess of 40 percent for the service-connected peripheral neuropathy of the left lower extremity is denied. 

An initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


